                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


HELIX INVESTMENT MANAGEMENT, LP,

               Plaintiff,
v.                                       Case No. 8:18-cv-206-T-33AEP

PRIVILEGE DIRECT CORP., et al.,

               Defendants.
                                 /

                                 ORDER

     On October 18, 2019, United States Magistrate Judge

Anthony E. Porcelli entered Reports and Recommendations (Doc.

## 185, 186), recommending that Helix’s Motion for Entry of

Default Judgment against Privilege Direct Corp. (Doc. # 127),

and Amended Motion for Entry of Default Judgment against

Oliphant Financial Group, LLC (Doc. # 175), be granted. Also

on October 18, 2019, Judge Porcelli entered a Report and

Recommendation recommending that Helix’s Motion for Attorney

Fees and Costs (Doc. # 170) be granted in part. (Doc. # 184).

No objections have been filed for any of the Reports and

Recommendations,     and   the    time      for   the   submission   of

objections has expired.

     After conducting a careful and complete review of the


                                     1
findings and recommendations, a district judge may accept,

reject,    or   modify   the   magistrate     judge’s    report    and

recommendation.     28   U.S.C.       §   636(b)(1);    Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

specific objections, there is no requirement that a district

judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and

recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

(Table).

      After conducting a careful and complete review of the

findings, conclusions, and recommendations, and giving de

novo review to matters of law, the Court accepts the factual

findings and legal conclusions of the magistrate judge with

respect to the above-mentioned motions.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Reports and Recommendations (Doc. ## 184, 185, 186)

                                  2
      are ACCEPTED and ADOPTED.

(2)   Helix Investment Management, LP’s Motion for Entry of

      Default Judgment against Privilege Direct Corp. (Doc. #

      127) and Amended Motion for Entry of Default Judgment

      against Oliphant Financial Group, LLC (Doc. # 175) are

      GRANTED.

(3)   Helix’s Motion for Attorney Fees and Costs (Doc. # 170)

      is GRANTED IN PART.

(4)   The Clerk is directed to enter judgment in favor of Helix

      Investment Management, LP, and against Privilege Direct

      Corp. and Oliphant Financial Group, LLC, as follows:

      (a)   Helix is awarded monetary damages against Privilege

            in the amount of $1,633,744.73, plus pre-judgment

            interest;

      (b)   Oliphant Financial Group is liable to Helix for

            Count   I   for    breach   of   the   Oliphant    Security

            Agreement; Counts III, IV, V, and VI for breach of

            Promissory Notes Numbers 1 through 4; and Count VII

            for breach of the March 2, 2016, Binding Term Sheet;

      (c)   Oliphant Financial Group must transfer all legal

            and   beneficial    interest     and   ownership   in     debt

            portfolios   K0001    through     K0006,   and    Evine    469

                                   3
      through 471 to Helix;

(d)   Oliphant Financial Group must transfer all legal

      and beneficial interest in debt portfolios K0007

      (20%    share    interest)         and     K0008      (12.5%     share

      interest) to Helix;

(e)   Oliphant      Financial       Group      shall    pay   a     monetary

      judgment to Helix in the amount of the face value

      of Promissory Notes 01 through 04, which totals

      $5,441,990.85, plus interest;

(f)   All     rights   and      benefits        accorded      to      “Helix

      Securitisation          Fund       Compartment              ‘Privilege

      Wealth’”      under   the       Oliphant    Security         Agreement

      (Doc. # 95-1) are deemed to inure to the benefit of

      Helix, and Helix may enforce all such rights and

      benefits      against     all     parties        to   the     Oliphant

      Security Agreement;

(g)   Helix    is    granted      a    security        interest      in   the

      Collateral identified under Annexure “A” of the

      Agreement, including:

      (i)           Promissory Note 01 (Doc. # 95-5)

      (ii)          Promissory Note 02 (Doc. # 95-6)

      (iii)         Promissory Note 03 (Doc. # 95-7)

                                4
      (iv)      Promissory Note 04 (Doc. # 95-8)

      (v)       K0001 debt portfolio (Doc. # 95-4)

      (vi)      K0002 debt portfolio (Doc. # 95-4)

      (vii)     K0003 debt portfolio (Doc. # 95-4)

      (viii)    K0004 debt portfolio (Doc. # 95-4)

      (ix)      K0005 debt portfolio (Doc. # 95-4)

      (x)       K0006 debt portfolio (Doc. # 125-8)

      (xi)      Evine 469 debt portfolio (Doc. # 95-4)

      (xii)     Evine 470 debt portfolio (Doc. # 95-4)

      (xiii)    Evine 471 debt portfolio (Doc. # 95-4);

(h)   Helix is entitled to take the following rights and

      remedies as a result of the default of the Oliphant

      Security Agreement:

      (i)       Collect     all    Collateral     and   to    take

                control and possession of all cash or

                non-cash proceeds of the Collateral;

      (ii)      enforce payment of any Collateral, to

                prosecute any action or proceeding with

                respect to the Collateral, to extend the

                time   of       payment     of   any    and   all

                Collateral,       to      make   allowance     and

                adjustments with respect thereto and to

                            5
                         issue credits in the name of Oliphant and

                         or PD; and

            (iii)        to exercise other rights and remedies

                         under the Oliphant Security Agreement,

                         the PW Promissory Notes and the Financing

                         Agreement       and   the   Notes   that   are

                         available to a secured creditor under the

                         Florida Uniform Commercial Code or that

                         are otherwise available at law or in

                         equity, at any time, in any order and in

                         any combination;

      (i)   Privilege and Oliphant Financial Group are jointly

            and severally liable to Helix for attorney’s fees

            in the amount of $151,982.50 and costs totaling

            $4,756.39.

(5)   Thereafter, the Clerk is directed to CLOSE THE CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

5th day of November, 2019.




                                     6
